          Case 4:20-cv-00760-BD Document 19 Filed 03/16/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

LEE MASTER COLEMAN, JR.                                                   PLAINTIFF

V.                           CASE NO. 4:20-CV-760-BD

COMMISSIONER,
SOCIAL SECURITY ADMINISTRATION                                          DEFENDANT

                                     JUDGMENT

      Consistent with the Order entered this day, it is CONSIDERED, ORDERED, and

ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings

pursuant to sentence four of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan, 501 U.S. 89

(1991).

      DATED this 16th day of March, 2021.


                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
